          Case 1:19-cv-00412-LGS Document 150 Filed 12/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WILBERT KITSON ANDREW TURNER,                                :
                                              Plaintiff,      :
                                                              :     19 Civ. 412 (LGS)
                            -against-                         :
                                                              :          ORDER
 NAPHCARE, ET AL.,                                            :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pro se Plaintiff mailed a letter ex parte, requesting copies of Dkt. Nos. 129-

133, attached hereto. It is hereby

        ORDERED that Plaintiff is advised that those docket entries include the following:

             •    Dkt. No. 129 is a “Notice of Hearing.” This entry is “text-only,” so it will not be
                  mailed to Plaintiff, but is copied below:

                  Settlement Conference via telephone set for 10/15/2020 at 2:30 PM before
                  Magistrate Judge Robert W. Lehrburger. Plaintiff attorney Ms. Keane shall reach
                  out to the MCC facility so plaintiff may participate via telephone for the conference.
                  Parties shall call the teleconference number at (888)-398-2342, enter access code:
                  9543348. Parties are instructed to review and adhere to Judge Lehrburger's
                  individual Settlement Conference Procedures. The parties are further instructed to
                  submit their pre-conference submissions, along with their Attendance
                  Acknowledgment Form (available in pdf fillable format as attachment to the
                  Settlement Conference Procedures) no later than October 8, 2020, by 5:00 p.m.(rsh)
                  (Entered: 09/01/2020)

             •    Dkt. Nos. 130 - 132 are filings made by Plaintiff’s limited pro bono counsel for
                  settlement purposes, including a proposed order regarding the settlement
                  conference (the “Order”).

             •    Dkt. No. 133 is the Order signed by Judge Lehrburger.



        The Clerk of Court is respectfully directed to mail a copy of this Order and the filings at

Dkt. Nos. 130-133 to pro se Plaintiff.

Dated: December 8, 2020
       New York, New York
Case 1:19-cv-00412-LGS Document 150 Filed 12/08/20 Page 2 of 2
